--------------------------------------------------------------------------------

Exhibit 10.5


RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into by
and between U.S. Physical Therapy, Inc., a corporation organized under the laws
of the State of Nevada (the “Company”) and an employee of the Company
(“Grantee”) on the ___ day of _______ , 20__ (the “Grant Date”), pursuant to the
U.S. Physical Therapy, Inc. 2003 Stock Incentive Plan (the “Plan”).  The Plan is
incorporated by reference herein in its entirety.  Capitalized terms not
otherwise defined in this agreement shall have the meaning given to such terms
in the Plan.


WHEREAS, Grantee is an employee of the Company, and in connection therewith, the
Company desires to grant to Grantee _______ shares of the Company’s common
stock, par value $.01 per share (the “Common Stock”), subject to the terms and
conditions of this Agreement and the Plan, with a view to increasing Grantee’s
interest in the Company’s welfare and growth; and


WHEREAS, Grantee desires to have the opportunity to be a holder of shares of the
Common Stock subject to the terms and conditions of this Agreement and the Plan.


NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.         Grant of Common Stock and Administration.  Subject to the
restrictions, forfeiture provisions and other terms and conditions set forth
herein (i) the Company grants to Grantee __________ shares of Common Stock
(“Restricted Shares”) (granted per the lapsing schedule described in 2(a)
below), and (ii) Grantee shall have and may exercise all rights and privileges
of ownership of such shares, including, without limitation, the voting rights of
such shares and the right to receive any dividends declared in respect thereof. 
This Agreement and its grant of Restricted Shares is subject to the terms and
condition of the Plan, and the terms and conditions of the Plan shall control
except to the extent otherwise permitted or authorized in the Plan and
specifically addressed in this Agreement.  The Plan and this Agreement shall be
administered by the Committee pursuant to the Plan.


2.          Transfer Restrictions.


(a)         Generally.  Grantee shall not sell, assign, transfer, exchange,
pledge, encumber, gift, devise, hypothecate or otherwise dispose of
(collectively, “Transfer”) any Restricted Shares. The Transfer restrictions of
this Section 2 shall lapse with respect to the ________ Restricted Shares as
follows: the Transfer restrictions shall lapse as to  ___ shares of the total
Restricted Shares on the  ___day of ____, 20__ and thereafter as to ________
shares of the Restricted Shares on the first calendar day of each consecutive
quarter (July 1, October 1, January 1, April 1) with the all Transfer
restrictions lapsing on the remaining ______ shares as of January 1, _____. The
Restricted Shares as to which such Transfer restrictions do not apply or so
lapse are referred to as “Vested Shares.”


1

--------------------------------------------------------------------------------

(b)        Dividends, etc.  If the Company (i) declares a dividend or makes a
distribution on Common Stock in shares of Common Stock, (ii) subdivides or
reclassifies outstanding shares of Common Stock into a greater number of shares
of Common Stock or (iii) combines or reclassifies outstanding shares of Common
Stock into a smaller number of shares of Common Stock, then the number of shares
of Grantee’s Common Stock subject to the transfer restrictions of this Section 2
will be proportionately increased or reduced so as to prevent the enlargement or
dilution of Grantee’s rights and duties hereunder. In the event that, in
connection with an acquisition or merger transaction where the Company is not
the surviving entity, if any portion of the Restricted Shares do not become
Vested Shares, such Restricted Shares shall not be forfeited in connection with
such transaction unless the surviving or acquiring entity provides Grantee with
securities with a value, conditions and vesting which is comparable to the
pre-transaction Restricted Shares (as determined by the Committee in its
reasonable discretion) on a similar unvested or vested basis.


3.          Forfeiture. 


Except as otherwise provided in Grantee’s Employment Agreement with the Company,
if Grantee’s employment with the Company is terminated by the Company or Grantee
for any reason, except for death or disability, then Grantee shall immediately
forfeit all Restricted Shares which are not Vested Shares.  If the Grantee’s
employment with the Company is terminated due to Grantee’s death or disability,
then all Restricted Shares shall immediately vest pursuant to the terms of the
Plan.  Any Restricted Shares forfeited under this Agreement shall automatically
revert to the Company and become canceled and such shares shall be again subject
to the Plan.  Any certificate(s) representing Restricted Shares which include
forfeited shares shall only represent that number of Restricted Shares which
have not been forfeited hereunder.  Upon the Company’s request, Grantee agrees
for itself and any other holder(s) to tender to the Company any certificate(s)
representing Restricted Shares which include forfeited shares for a new
certificate representing the unforfeited number of Restricted Shares.


4.          Issuance of Certificate.


(a)        The Restricted Shares may not be Transferred until they become Vested
Shares.  Further, the Restricted Shares may not be transferred and the Vested
Shares may not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws, any
rules of the New York Stock Exchange, or violation of Company policy.  The
Company shall cause to be issued a stock certificate, registered in the name of
the Grantee, evidencing the Restricted Shares upon receipt of a stock power duly
endorsed in blank with respect to such shares.  Each such stock certificate
shall bear the following legend:


2

--------------------------------------------------------------------------------

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE U.S. PHYSICAL
THERAPY, INC. 2003 STOCK INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND U.S. PHYSICAL THERAPY, INC.  A
COPY OF THE PLAN AND THE AWARD AGREEMENT ARE ON FILE IN THE CORPORATE OFFICES OF
U.S. PHYSICAL THERAPY, INC.


Such legend shall not be removed from the certificate evidencing Restricted
Shares until such time as the restrictions imposed by Section 2 hereof have
lapsed.


(b)         The certificate issued pursuant to this Section 4, together with the
stock powers relating to the Restricted Shares evidenced by such certificate,
shall be held by the Company.  The Company shall issue to the Grantee a receipt
evidencing the certificates held by it which are registered in the name of the
Grantee.


5.          Tax Requirements.


(a)        Tax Withholding.  This grant of Restricted Shares is subject  to and
the Company shall have the power and the right to deduct or withhold from other
amounts payable to Grantee from the Company, or require the Grantee to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan and this Agreement.


6.          Miscellaneous.


(a)         Certain Transfers Void.  Any purported Transfer of shares of Common
Stock or Restricted Shares in breach of any provision of this Agreement shall be
void and ineffectual, and shall not operate to Transfer any interest or title in
the purported transferee.


(b)        No Fractional Shares.  All provisions of this Agreement concern whole
shares of Common Stock.  If the application of any provision hereunder would
yield a fractional share, such fractional share shall be rounded down to the
next whole share if it is less than 0.5 and rounded up to the next whole share
if it is 0.5 or more.


(c)        Not an Employment or Service Agreement.  This Agreement is not an
employment agreement, and this Agreement shall not be, and no provision of this
Agreement shall be construed or interpreted to create any right of Grantee to
continue employment with or provide services to the Company or any of its
Affiliates.


3

--------------------------------------------------------------------------------

(d)         Notices.  Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by telegram, telex, telecopy or similar facsimile means, by
certified or registered mail, return receipt requested, or by courier or
delivery service, addressed to the Company at the address indicated beneath its
signature on the execution page of this Agreement, and to Grantee at his/her
address indicated on the Company’s stock records, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.


(e)         Amendment and Waiver.  This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and Grantee.  Any
waiver of the terms or conditions hereof shall be made only by a written
instrument executed and delivered by the party waiving compliance.  Any waiver
granted by the Company shall be effective only if executed and delivered by a
duly authorized executive officer of the Company other than Grantee.  The
failure of any party at any time or times to require performance of any
provisions hereof, shall in no manner effect the right to enforce the same.  No
waiver by any party of any term or condition, or the breach of any term or
condition contained in this Agreement in one or more instances shall be deemed
to be, or construed as, a further or continuing waiver of any such condition or
breach or a waiver of any other condition or the breach of any other term or
condition.


(f)         Governing Law and Severability.  This Agreement shall be governed by
the internal laws, and not the laws of conflict, of the State of Nevada.  The
invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.


(g)        Successors and Assigns.  Subject to the limitations which this
Agreement imposes upon transferability of shares of Common Stock, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and Grantee, and Grantee’s permitted assigns and upon
death, estate and beneficiaries thereof (whether by will or the laws of descent
and distribution), executors, administrators, agents, legal and personal
representatives.


(h)         Community Property.  Each spouse individually is bound by, and such
spouse’s interest, if any, in any Shares is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.


(i)         Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.


4

--------------------------------------------------------------------------------

(j)          Compliance with Other Laws and Regulations.  This Agreement, the
grant of Restricted Shares and issuance of Common Stock shall be subject to all
applicable federal and state laws, rules, regulations and applicable rules and
regulations of any exchanges on which such securities are traded or listed, and
Company rules or policies.  Any determination in which connection by the
Committee shall be final, binding and conclusive on the parties hereto and on
any third parties, including any individual or entity.


(k)        Independent Legal and Tax Advice.  The Grantee has been advised and
Grantee hereby acknowledges that he/she has been advised to obtain independent
legal and tax advice regarding this Agreement, grant of the Restricted Shares
and the disposition of such shares, including, without limitation, the election
available under Section 83(b) of the Internal Revenue Code.


7.           Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.


8.           Grantee’s Acknowledgments. The Grantee acknowledges receipt of a
copy of the Plan and represents that he/she is familiar with the terms and
provisions thereof, and hereby accepts this Agreement subject to all the terms
and provisions of the Plan and this Agreement. The Grantee hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first above written.



 
COMPANY:
       
By:

   
Larry McAfee
 
Title:
Chief Financial Officer
 
Address:
1300 W Sam Houston Parkway South
   
Suite 300
   
Houston, Texas 77042
     
GRANTEE:
       





6

--------------------------------------------------------------------------------